     Case 4:17-cv-01601 Document 295 Filed on 08/16/19 in TXSD Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JOSE GARCIA, et al.,                            §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §           CIVIL ACTION H-17-1601
                                                §
VASILIA PETERSON, et al.,                       §
                                                §
       Defendants.                              §

                                             ORDER

       An oral hearing to approve settlement will be held on Tuesday, August 20, 2019 at 11:00 a.m.

in Courtroom 9-D, 515 Rusk, Houston, Texas.


       Signed at Houston, Texas on August 16, 2019.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge
